Case 2:20-cv-08035-SVW-JPR Document 90-2 Filed 03/04/21 Page 1 of 3 Page ID #:442




 1   Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
 2   1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
 3   Tel: 424.253.1266
     Email: kevin@foundationlaw.com
 4
     Amiad Kushner (pro hac vice)
 5   Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
 6   Jnachmani@seidenlawgroup.com
     Seiden Law Group LLPth
 7   469 Seventh Avenue, 5 Fl.
     New York, NY 10018
 8   Telephone: (646) 766-1914
     Facsimile: (646) 304-5277
 9
     Attorneys for Plaintiff/Counter-Defendant,
10   Hong Liu
                         UNITED STATES DISTRICT COURT FOR
11
                       THE CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
     HONG LIU,
14                Plaintiff,
                                            Case No: 2:20-cv-08035-SVW-JPR
15

16                       v.                 DECLARATION OF JAKE NACHMANI
                                            IN SUPPORT OF PLAINTIFF HONG
17
     FARADAY&FUTURE INC.,                   LIU’S MOTION TO DISMISS
18   SMART KINGLTD., JIAWEI                 DEFENDANT FARADAY&FUTURE
     WANG, and CHAOYING DENG                INC.’S AMENDED COUNTERCLAIMS
19
                                            AND STRIKE DEFENDANT
20                                          FARADAY&FUTURE INC.’S AND
                  Defendants.
21
                                            DEFENDANT SMART KING LTD.’S
                                            AFFIRMATIVE DEFENSES
22

23   FARADAY&FUTURE INC.,
24
                  Counterclaimant,
25

26                       v.
     HONG LIU,
27
                  Counter-Defendant.
28
                                                 1
                                DECLARATION OF JAKE NACHMANI
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 90-2 Filed 03/04/21 Page 2 of 3 Page ID #:443




 1
     I, Jake Nachmani, declare as follows:
 2
            1.    I am Counsel at the law firm of Seiden Law Group LLP, which is counsel
 3
     of record for Plaintiff/Counter-Defendant Hong Liu (“Plaintiff” or “Liu”) in the above-
 4
     captioned matter. I am admitted to practice before the courts of the State of New York,
 5
     and I am admitted pro hac vice in this matter.
 6
            2.    I make this declaration in support of Plaintiff’s motion pursuant to Federal
 7
     Rule    of   Civil   Procedure   12(b)(6)    to   dismiss     Defendant/Counterclaimant
 8
     Faraday&Future Inc.’s (“FF”) first, second, third, sixth, and seventh counterclaims from
 9
     FF’s First Amended Counterclaim (ECF 83), and, pursuant to Federal Rule of Civil
10
     Procedure 12(f), to strike FF’s and FF Intelligent Mobility Global Holdings Ltd.’s (f/k/a
11
     Smart King Ltd. (“Smart King”)) affirmative defenses in FF and Smart King’s Amended
12

13
     Answers (ECF 82 & 81, respectively).

14
            3.    I make this declaration based on my own personal knowledge, and, if called

15
     upon to do so, could and would testify competently thereto.

16          4.    Attached as exhibits are true and correct copy of the following documents:
17                Exhibit A: A chart that compares the allegations set forth in FF’s
18                           Amended Answer (ECF 82) to the allegations set forth
                             in FF’s Amended Counterclaim (ECF 83).
19

20                Exhibit B:   The employment agreement entered into between
                               Plaintiff and FF, dated January 25, 2018.
21

22
                  I declare under penalty of perjury that the foregoing is, to the best of my
23
     knowledge and belief, true and correct.
24

25

26

27

28
                                                2
                               DECLARATION OF JAKE NACHMANI
                                CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 90-2 Filed 03/04/21 Page 3 of 3 Page ID #:444




 1   Dated:     New York, New York
 2
                March 4, 2021

 3                                            SEIDEN LAW GROUP LLP
 4
                                              /s/ Jake Nachmani
 5                                            Jake Nachmani
 6                                            469 Seventh Avenue, Fifth Fl.
                                              New York, NY 10018
 7
                                              jnachmani@seidenlawgroup.com
 8                                            (646) 766-1723
 9
                                              Counsel for Plaintiff/Counter-
10                                            Defendant Hong Liu
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
                             DECLARATION OF JAKE NACHMANI
                              CASE NO.: 2:20-CV-08035-SVW-JPR
